DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/30/2021 has been entered.  Claims 1, 2, 6, 8-12 have been amended.  Claims 1-12 are currently pending in the application.  The amendment overcomes the drawing and claim objections, interpretations under 35 U.S.C. 112(f), and rejections under 35 U.S.C. 112(a) and 112(b) previously set forth in the Non-Final Office Action of 10/8/2021.

Response to Arguments
Applicant’s arguments, see pages 3-6, filed 11/30/2021, with respect to the rejection(s) of claim(s) 1, 10, 12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.
Applicant argues that the specific display cycle including displaying first and second observation images for times corresponding to first and second numbers of display frames not in synchronization with the light emission cycle is not disclosed in the applied references.
Regarding displaying first and second observation images for times corresponding to first and second numbers of display frames, US 20060209185 A1 by Yokoi discloses image data corresponding to first and second illumination lights encoded in time series for display.  Images are read from memory at a set frame rate of 20 fps, indicating that the number of encoded image frames directly affects the total display time for images captured with each illumination light.  Because the frames are recalled from memory for display, the display cycle is not in synchronization with the light emission cycle of first and second illumination lights.  The claim limitation does not require that the display cycle be carried out in real time.  Further, the display pattern can be adjusted by a user such that a total number of frames 
Regarding gain processing or structure emphasis processing switched in synchronization with the light cycle, Yokoi does not disclose a change in processing in synchronization with the light cycle.  However, JP 2016055052 A by Ishimaru discloses processor control unit 68 which controls both the light emission pattern and the image processing timing such that the timing of the image processing for each signal is directly correlated to the emission timing each respective illumination light.  Thus, the processing is switched synchronously with the light emission cycle.  
Regarding respective gain processing or structure emphasis processing applied to the captured images, Yokoi discloses controls means 9 for processing and transmitting captured image signals at the time of pickup for each of the first and second illumination modes.  Yokoi does not disclose specific gain processing or structure emphasis processing.  However, US 20120253158 A1 by Yamaguchi et al. discloses AFE 37 having a CDS and AGC processor for amplifying each image signal.  Because the limitation reads “gain processing for first (second) illumination light or structure emphasis processing for first (second) illumination light”, structure emphasis processing is not required in addition to the gain processing.
Further arguments regarding the rejection of Claims 1, 10 over Yokoi in view of Yamaguchi are considered moot because of the new grounds of rejection.  As detailed below, Ishimaru discloses each captured image signal transmitted to a CDS/AGC circuit 50 and then to a DSP 56 for signal processing.  The processing timing for each image signal corresponds to the light emission timing and the set observation mode such that normal image processing occurs when the normal observation mode is set and special image processing occurs when the special image observation mode is set.  
Applicant argues that Yamaguchi does not disclose relating difference images to the determination of the display pattern in Claim 12.  A new grounds of rejection is applied to Claim 12 in view of the amendments to the claims.
Regarding relating difference images with the determination of the specific display cycle, Yokoi discloses the specific display cycle that can be changed based on input from a user.  Yokoi does not disclose a first and second difference image which are compared in synchronization with the light 
Further, image processor 49 contains blood information calculation section 70 and vascular area determination section 71 for carrying out various calculations and comparisons, including calculating difference parameters between frame images G1-G3 illuminated with different wavelengths.  Thus, Yamaguchi discloses comparing calculated images obtained from different illumination modes and using the result of comparison to switch the display mode.
Yamaguchi does not disclose switching the display mode in synchronization with the light emission cycle.  Ishimaru discloses this limitation as detailed above.
Please see the 35 U.S.C. 103 rejection below.

Claim Objections
Claims 1, 10, 12 are objected to because of the following informalities:  the phrase “setting the first number of display frames smaller than the second number of display frames are switchable without changing the light emission cycle” does not have subject-verb agreement.  Appropriate correction is required to clarify which of the recited elements are switchable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060209185 A1 by Yokoi (hereinafter “Yokoi”) in view of JP 2016055052 A by Ishimaru (hereinafter “Ishimaru”).
Claim 1, Yokoi discloses an endoscope system (medical system 1; [0033]; Fig. 1) comprising: a plurality of semiconductor light sources that emit light having wavelength ranges different from each other (light emitting elements 68a and 68d emit white light, while 68b and 68c emit light having a narrow-band wavelength; [0101]; Fig. 10A); a light source controller that controls the plurality of semiconductor light sources, and performs control to emit a plurality of kinds of illumination light (light emitting elements are controlled to emit light intermittently at different times; [0101]), which include first illumination light having a first light emission ratio (considered to be white illumination light from light emitting elements 68a and 68d, with an emission ratio containing at least two different wavelengths) and second illumination light having a second light emission ratio different from the first light emission ratio (considered to be narrow-band illumination light from light emitting elements 68b and 68c, with an emission ratio containing only the narrow-band wavelength; [0101]), while switching the plurality of kinds of illumination light according to a specific light emission cycle (images captured during intermittent light emission are stored in time series based on a predetermined display pattern; [0106-08]); 
a processor configured to function as: an image acquisition circuit that acquires a plurality of observation images obtained from image pickup of an object to be observed illuminated with each illumination light (radio receiving means 23; [0039]; Fig. 1), in which the plurality of observation images include a first observation image corresponding to the first illumination light (normal observation image using white illumination light) and a second observation image corresponding to the second illumination light (special observation image using narrow-band illumination light; [0101-03]; Fig. 12); and 
a display control circuit that performs control to display the plurality of observation images on a display (display control means 28; [0041]; Fig. 1) while switching the plurality of observation images according to a specific display cycle (images are displayed on display monitor 27 according to a predetermined pattern; [0107-08]; Fig. 12), wherein the specific light emission cycle (intermittent light emission is based on a predetermined display pattern; [0106-08]) is fixed and the specific display cycle is changeable (images may also be displayed in an alternate predetermined display pattern; [0107-08]), 
wherein, in the specific display cycle, after displaying the first observation image, not in synchronization with the light emission cycle (data is recorded in time series for display; [0035-38]), on the display for a time corresponding to a first number of display frames (Information (such as the word 
Yokoi does not disclose wherein gain processing for first illumination light or structure emphasis processing for first illumination light applied to the first observation image and gain processing for second illumination light or structure emphasis processing for second illumination light applied to the second observation image are switched, in synchronization with the light emission cycle, with the switching between the first illumination light and the second illumination light.  
However, Ishimaru discloses an endoscope system with independently controlled light sources emitting light in different wavelength bands.  The timing of light emission by each of the light sources is controlled by light source control unit 25 such that each light band has a corresponding light irradiation period ([0027-29]).  Each captured image signal is transmitted to a CDS/AGC circuit 50 and then to a DSP 56 for signal processing ([0041-43]; Fig. 2).  The timing of processing different image signals corresponds to the light emission and set observation mode such that normal image processing occurs when the normal observation mode is set and special image processing occurs when the special image observation mode is set ([0045-46]).  Processor control unit 68 controls switching between observation modes and the timing of light emission controlled by light source control unit 25 ([0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor 
Regarding Claim 2, Yokoi as modified by Ishimaru discloses the endoscope system according to claim 1.  Yokoi further discloses wherein the specific light emission cycle is a pattern where the first illumination light is emitted for a time corresponding to a first number of light emission frames (Information (such as the word “Normal”) can be displayed along with the normal observation images in the predetermined pattern in a way that is easily understood by the user.  With the frame rate of 20 frames per second, the number of frames of the normal observation image that are captured and displayed must be greater than one in order for the user to understand the information; [0106-08]), the first illumination light is then switched to the second illumination light, and the second illumination light is emitted for a time corresponding to a second number of light emission frames in a predetermined specific light emission cycle (Similarly, information (such as the word “Special”) can be displayed along with the special observation images in the predetermined pattern in a way that is easily understood by the user, meaning that the number of frames of the special observation image that are captured and displayed must be greater than one in order for the user to understand the information; [0106-08]), the specific display cycle is a cycle where the first observation image is displayed on the display for a time corresponding to the first number of display frames (images captured during intermittent light emission are stored in time series based on a predetermined display pattern; [0106-08]), the first observation image is then switched to the second observation image, and the second observation image is displayed on the display for a time corresponding to the second number of display frames in the specific light emission cycle (images captured during intermittent light emission are stored in time series based on a predetermined display pattern; [0106-08]), and the first number of light emission frames and the second number of light emission frames are fixed (number of frames corresponds to the intermittent light emission based on the predetermined display pattern; [0106-08]), and the first number of display frames and the second number of display frames are changeable (images may also be displayed in an alternate predetermined display pattern; [0107-08]).
Regarding Claim 7, Yokoi as modified by Ishimaru discloses the endoscope system according to claim 1.  Yokoi further discloses wherein the display displays a switching display screen that displays the 
Regarding Claim 8, Yokoi as modified by Ishimaru discloses the endoscope system according to claim 7.  Yokoi further discloses wherein in a case where only any one of the first observation image or the second observation image is displayed in the single-image display screen (normal observation area 69a displays successive normal observation images), a number of display frames of the observation image that is not displayed, which is not displayed in the single-image display screen, of the first and second observation images is set to "0" (no frames of the special observation image are shown in observation area 69a; [0104-06]; Fig. 11).
Regarding Claim 9, Yokoi as modified by Ishimaru discloses the endoscope system according to claim 1.  Yokoi further discloses wherein the display control circuit cancels an observation image from amongst the plurality of observation images immediately after switching (image signals are read before the next illumination begins; [0102-03]).  
Yokoi does not disclose not to display the observation image on the display.  However, Ishimaru discloses a similar arrangement in which images from an endoscope are displayed in real time on monitor 18 ([0052]).  During the switch between normal and special observation modes, a new control mode is operated, and no image is shown during this transition ([0052-54]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display arrangement disclosed by Yokoi with the modifications disclosed by Ishimaru with the benefit of coordinating timing between the processor and the irradiation of the target object (Ishimaru [0051]).
Regarding Claim 10, Yokoi discloses a method of operating an endoscope system (medical system 1; [0033]; Fig. 1) comprising: a light source control step of causing a light source controller, which controls a plurality of semiconductor light sources emitting light having wavelength ranges different from each other (light emitting elements 68a and 68d emit white light, while 68b and 68c emit light having a 
an image acquisition step of causing a processor to acquire a plurality of observation images obtained from image pickup of an object to be observed illuminated with each illumination light (radio receiving means 23; [0039]; Fig. 1), in which the plurality of observation images include a first observation image corresponding to the first illumination light (normal observation image using white illumination light) and a second observation image corresponding to the second illumination light (special observation image using narrow-band illumination light; [0101-03]; Fig. 12); and 
a display control step of causing the processor to perform control to display the plurality of observation images on a display (display control means 28; [0041]; Fig. 1) while switching the plurality of observation images according to a specific display cycle (images are displayed on display monitor 27 according to a predetermined cycle; [0107-08]; Fig. 12), , and wherein the specific light emission cycle is fixed (intermittent light emission is based on a predetermined display pattern; [0106-08]) and the specific display cycle is changeable (images may also be displayed in an alternate predetermined display pattern; [0107-08]),
wherein, in the specific display cycle, after displaying the first observation image, not in synchronization with the light emission cycle (data is recorded in time series for display; [0035-38]), on the display for a time corresponding to a first number of display frames (Information (such as the word “Normal”) can be displayed along with the normal observation images in the predetermined pattern in a way that is easily understood by the user.  With the frame rate of 20 frames per second, the number of frames of the normal observation image that are captured and displayed must be greater than one in 
Yokoi does not disclose wherein gain processing for first illumination light or structure emphasis processing for first illumination light applied to the first observation image and gain processing for second illumination light or structure emphasis processing for second illumination light applied to the second observation image are switched, in synchronization with the light emission cycle, with the switching between the first illumination light and the second illumination light.  
However, Ishimaru discloses an endoscope system with independently controlled light sources emitting light in different wavelength bands.  The timing of light emission by each of the light sources is controlled by light source control unit 25 such that each light band has a corresponding light irradiation period ([0027-29]).  Each captured image signal is transmitted to a CDS/AGC circuit 50 and then to a DSP 56 for signal processing ([0041-43]; Fig. 2).  The timing of processing different image signals corresponds to the light emission and set observation mode such that normal image processing occurs when the normal observation mode is set and special image processing occurs when the special image observation mode is set ([0045-46]).  Processor control unit 68 controls switching between observation modes and the timing of light emission controlled by light source control unit 25 ([0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor disclosed by Yokoi with the processing in synchronization with the emission cycle disclosed by Ishimaru with the benefit of stably providing enhanced, bright images (Ishimaru [0007]). 

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi in view of Ishimaru as applied to claim 2 above, and further in view of US 20120253158 A1 by Yamaguchi et al. (hereinafter “Yamaguchi”).
Regarding Claim 3, Yokoi as modified by Ishimaru discloses the endoscope system according to claim 2.  Yokoi further discloses a first observation image within a second illumination light-emission period (one of special light observation images; [0101-02]; Fig. 12), which is displayed on the display in a light emission period of the second illumination light (image signals are read before the next illumination begins; [0102]).
Modified Yokoi does not disclose wherein in a case where a first display pattern where the first number of display frames is set to be larger than the second number of display frames is set is displayed on the basis of a first observation image within a first illumination light-emission period that is obtained in a light emission period of the first illumination light prior to the light emission period of the second illumination light.  However, Yamaguchi discloses a measurement cycle containing five repetitions of imaging using a superficial layer wavelength set and imaging using a middle layer wavelength set only once ([0073-74]; Figs. 9, 11).  Images are formed for each wavelength set from a combination of signals captured from each wavelength in the set, such as Gb5 formed from wavelengths in the superficial layer set (see Fig. 9), and displayed.  The following image Gg is formed from light emitted in the middle layer wavelength set [0073-76].  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display arrangement disclosed by Yokoi with the modifications disclosed by Yamaguchi with the benefit of ensuring concurrency in processing calculations based on different wavelengths (Yamaguchi [0075]). 
Regarding Claim 4, Yokoi as modified by Ishimaru discloses the endoscope system according to claim 2.  Yokoi further discloses a second observation image within a first illumination light-emission period (one of normal light observation images; [0101-02]; Fig. 12), which is displayed on the display in a light emission period of the first illumination light (image signals are read before the next illumination begins; [0102]).
Modified Yokoi does not disclose wherein in a case where a second display pattern where the first number of display frames is set to be smaller than the second number of display frames is set is 
Regarding Claim 5, Yokoi as modified by Ishimaru discloses the endoscope system according to claim 2.  Modified Yokoi does not disclose wherein in a case where a second display pattern where the first number of display frames is set to be smaller than the second number of display frames is set, the first observation image is not displayed on the display in a light emission period of the first illumination light.  However, Yamaguchi discloses a measurement cycle containing five repetitions of imaging using a middle layer wavelength set and imaging using a superficial layer wavelength set only once ([0073-75]; Figs. 9, 11).  Further, any of the captured images may be displayed or compared using display controller 50, but it is possible that no images from the superficial layer wavelength set are displayed ([0076]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display arrangement disclosed by Yokoi with the modifications disclosed by Yamaguchi with the benefit of observing regions of the body not well suited for observation at the same wavelength as the first image set (Yamaguchi [0092]).
Regarding Claim 6, Yokoi as modified by Ishimaru discloses the endoscope system according to claim 2.  Modified Yokoi does not disclose a display pattern switching circuit that is used to switch a first display pattern where the first number of display frames is set to be larger than the second number of display frames and a second display pattern where the first number of display frames is set to be smaller .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoi in view of Ishimaru as applied to claim 1 above, and further in view of US 20150245002 A1 by Kuramoto (hereinafter “Kuramoto”).
Regarding Claim 11, Yokoi as modified as Ishimaru discloses the endoscope system according to claim 1.  Modified Yokoi does not disclose wherein the processor performs mucous membrane-color-balance processing for setting the colors of mucous membranes, which are included in the object to be observed, to the same color between the first observation image and the second observation image.  However, Kuramoto discloses an endoscope system for image processing including normal light and special light images.  Normal light image processing unit 62 has color correction matrix processor 72, which produces an image with coloring the same as a normal living body ([0051]).  Special light image processing unit 63 has color correction matric processor 78, and the two images are adjusted with the same color correction coefficients ([0051-57]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor disclosed by Yokoi with the color correction disclosed by Kuramoto with the benefit of producing a normal light image representing the color of the living body (Kuramoto [0051]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoi in view of Ishimaru and Yamaguchi.
Regarding Claim 12, Yokoi discloses an endoscope system (medical system 1; [0033]; Fig. 1) comprising: a plurality of semiconductor light sources that emit light having wavelength ranges different 
a processor configured to function as: an image acquisition circuit that acquires a plurality of observation images obtained from image pickup of an object to be observed illuminated with each illumination light (radio receiving means 23; [0039]; Fig. 1), in which the plurality of observation images include a first observation image corresponding to the first illumination light (normal observation image using white illumination light and a second observation image corresponding to the second illumination light (special observation image using narrow-band illumination light; [0101-03]; Fig. 12); and 
a display control circuit that performs control to display the plurality of observation images on a display (display control means 28; [0041]; Fig. 1) while switching the plurality of observation images according to a specific display cycle (images are displayed on display monitor 27 according to a predetermined pattern; [0107-08]; Fig. 12), wherein the plurality of kinds of illumination light includes specific illumination light which can emphasize both superficial blood vessels and medium-deep blood vessels, 
wherein, in the specific display cycle, after displaying the first observation image, not in synchronization with the light emission cycle (data is recorded in time series for display; [0035-38]), on the display for a time corresponding to a first number of display frames (Information (such as the word “Normal”) can be displayed along with the normal observation images in the predetermined pattern in a way that is easily understood by the user.  With the frame rate of 20 frames per second, the number of 
Yokoi does not disclose wherein the specific display cycle is determined on the basis of the result of comparison between a first difference image between a specific observation image obtained by illuminating the object to be observed with the specific illumination light and the first observation image and a second difference image between the specific observation image and the second observation image, in synchronization with the light emission cycle.
However, Ishimaru discloses an endoscope system with independently controlled light sources emitting light in different wavelength bands.  The timing of light emission by each of the light sources is controlled by light source control unit 25 such that each light band has a corresponding light irradiation period ([0027-29]).  The timing of processing different image signals corresponds to the light emission and set observation mode such that normal image processing occurs when the normal observation mode is set and special image processing occurs when the special image observation mode is set ([0045-46]).  Processor control unit 68 controls switching between observation modes and the timing of light emission controlled by light source control unit 25 ([0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor disclosed by Yokoi with the processing in synchronization with the emission cycle disclosed by Ishimaru with the benefit of stably providing enhanced, bright images (Ishimaru [0007]). 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190117055 A1
JP 2012110485 A
US 20170231480 A1
US 20120157775 A1

	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795